UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7327


DEAN E. GAMBLE, SR.,

                Petitioner - Appellant,

          v.

ADRIAN HOKE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:10-cv-00690)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dean E. Gamble, Sr., Appellant Pro Se.  Robert David Goldberg,
Assistant Attorney General, Silas B. Taylor, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dean   E.       Gamble,   Sr.,     seeks       to    appeal      the     district

court’s    order      accepting      the     recommendation           of    the    magistrate

judge    and    denying         relief   on     his      28    U.S.C.       §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or   judge     issues      a    certificate       of   appealability.              28     U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a       substantial      showing        of     the       denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable            jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484 (2000);        see     Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Gamble has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                            We dispense with oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3